

SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of January ___,
2011, by and between New Generation Biofuels Holdings, Inc., a Florida
corporation (the “Company”), and the subscribers identified on Schedule 1 hereto
(the “Subscribers”).


WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”);


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall purchase, in the aggregate, for up to
$1,000,000 (“Purchase Price”) of principal amount (“Principal Amount”) of
secured promissory notes of the Company (each “Note”, collectively the “Notes”),
a form of which is annexed hereto as Exhibit A, convertible into shares of the
Company’s Common Stock, $0.001 par value (the “Common Stock”) at a per share
conversion price set forth in the Notes (“Conversion Price”); and issue and
deliver Class A Common Stock Purchase Warrants and Class B Common Stock Purchase
Warrants (collectively, the “Warrants”) in the form attached hereto as Exhibit
B, to purchase shares of the Company’s Common Stock (the “Warrant Shares”) (the
“Offering”).  The Notes, shares of Common Stock issuable upon conversion of the
Notes (the “Conversion Shares”), the Warrants and the Warrant Shares are
collectively referred to herein as the “Securities”; and


WHEREAS, the aggregate proceeds of the sale of the Notes and the Warrants
contemplated hereby (“Purchase Price”) shall be held in escrow by Grushko &
Mittman, P.C. (the “Escrow Agent”) pursuant to the terms of an Escrow Agreement
to be executed by the parties substantially in the form attached hereto as
Exhibit C (the “Escrow Agreement”).


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:
 
1.             (a)           Closing Date.  The “Closing Date” shall be the date
that the Closing Purchase Price (as defined below) is transmitted by wire
transfer or otherwise credited to or for the benefit of the Company.  The
consummation of the transactions contemplated herein shall take place at the
offices of Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York
11581, upon the satisfaction or waiver of all conditions to closing set forth in
this Agreement with such date referred to herein as the “Closing Date.” The
closing is referred to herein as a “Closing”.


(b)           Closing.  Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date, each Subscriber shall
purchase and the Company shall sell to each Subscriber a Note in the principal
amount set forth on Schedule 1 hereto (“Closing Note”) for the Purchase Price
set forth thereon, and deliver Warrants as described in Section 2 of this
Agreement.  The Principal Amount of the Notes to be purchased by the Subscribers
on the Closing Date shall in the aggregate be up to One Million Dollars
($1,000,000) (the “Closing Principal Amount”).


(c)           Conditions to Closing.  The occurrence of the Closing is expressly
contingent on:


(i)           the truth and accuracy, on the Closing Date of the representations
and warranties of the Company and Subscriber contained in this Agreement except
for changes that do not constitute a Material Adverse Effect as defined in
Section 5(a); and


 
1

--------------------------------------------------------------------------------

 

(ii)           the non-occurrence of any Event of Default (as defined in the
Note and this Agreement) or an event that with the passage of time or the giving
of notice is reasonably likely to become an Event of Default.


2.           Notes and Warrants.


(a)           Notes.  Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date, each Subscriber shall
purchase and the Company shall sell to each Subscriber a Note in the Principal
Amount designated on Schedule I hereto for such Subscriber’s Purchase Price
indicated thereon.


(b)           Warrants.  On the Closing Date, the Company will issue four and
one-half (4-1/2) Class A Warrants and one-half (1/2) Class B Warrant for each
$1.00 of Purchase Price paid by each of the Subscribers.  The exercise price to
acquire a Warrant Share upon exercise of a Class A Warrant shall be $0.10,
subject to adjustment as described in the Warrants.  The exercise price to
acquire a Warrant Share upon exercise of a Class B Warrant shall be $0.005,
subject to adjustment as described in the Warrants.  The Warrants shall be
exercisable until five (5) years after the Closing Date.  On the Closing Date,
the subscribers shall pay (pro rata) in the aggregate $12,500 for the Warrants
issued on the Closing Date (“Warrant Acquisition Price”).


(c)           Allocation of Purchase Price.   The Purchase Price will be
allocated by each Subscriber, at each Subscriber’s election, among the
components of the Securities so that each component of the Securities will be
fully paid and non-assessable, and acquired for value.


3.           Security Interest.   The Subscribers will be granted a security
interest in the assets of the Company including ownership of the Subsidiaries
(as defined in Section 5(a)), and in the assets of the Subsidiaries, which
security interest will be memorialized in a “Security Agreement,” a form of
which is annexed hereto as Exhibit D.   The Company and Subsidiaries will
acknowledge the appointment of a collateral agent (the “Collateral Agent”) to
act on behalf of the Subscribers as set forth in the Security Agreement.  The
Subsidiaries of the Company will guaranty the Company’s obligations under the
Transaction Documents as defined in Section 5(c), which guaranty will be
memorialized in a “Guaranty”, the form of which is annexed hereto as Exhibit
E.  The Company and Subsidiaries will execute such other agreements, documents
and financing statements reasonably requested by the Subscribers and Collateral
Agent, which will be filed at the Company’s expense with the jurisdictions,
states and counties designated by the Subscribers.  Subsequent to the Closing,
the Company and Subsidiaries will also execute all such documents reasonably
necessary in the opinion of the Subscribers and Collateral Agent to memorialize
and further protect the security interest described herein which will be
prepared and filed at the Company’s expense with the jurisdictions, states and
filing offices designated by the Subscribers and Collateral Agent.


                      4.           Subscriber Representations and
Warranties.  Each of the Subscribers hereby represents and warrants to and
agrees with the Company with respect only to such Subscriber that:


(a)           Organization and Standing of the Subscriber.  Subscriber, to the
extent applicable, is an entity duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation.


(b)           Authorization and Power.  Such Subscriber has the requisite power
and authority to enter into and perform this Agreement and the other Transaction
Documents (as defined herein) and to purchase the Note and Warrants being sold
to it hereunder.  The execution, delivery and performance of this Agreement and
the other Transaction Documents by such Subscriber and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action, and no further consent or authorization of
Subscriber or its board of directors or stockholders, if applicable, is
required.  This Agreement and the other Transaction Documents have been duly
authorized, executed and delivered by such Subscriber and constitutes, or shall
constitute, when executed and delivered, a valid and binding obligation of such
Subscriber, enforceable against Subscriber in accordance with the terms thereof.

 
2

--------------------------------------------------------------------------------

 


(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by such
Subscriber of the transactions contemplated hereby and thereby or relating
hereto do not and will not (i) result in a violation of such Subscriber’s
charter documents, bylaws or other organizational documents, if applicable; (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which such
Subscriber is a party; nor (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on Subscriber).  Such Subscriber is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement and the other
Transaction Documents  nor to purchase the Securities in accordance with the
terms hereof, provided that for purposes of the representation made in this
sentence, such Subscriber is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.


(d)           Information on Company.   Subscriber has been furnished with or
has had access at the EDGAR Website of the Commission to the Company’s Form 10-K
filed on March 26, 2010, and the 10-K/A filed on April 30, 2010, for the fiscal
year ended December 31, 2009, and the financial statements included therein for
the year ended December 31, 2009, together with all subsequent filings made with
the Commission available at the EDGAR website until five days before the Closing
Date (hereinafter referred to collectively as the “Reports”).  In addition,
Subscriber may have received in writing from the Company such other information
concerning its operations, financial condition and other matters as Subscriber
has requested in writing, identified thereon as OTHER WRITTEN INFORMATION (such
other information is collectively, the “Other Written Information”), and
considered all factors Subscriber deems material in deciding on the advisability
of investing in the Securities.   


(e)           Information on Subscriber.   Such Subscriber is, and will be at
the time of the conversion of the Notes and exercise of the Warrants, an
“accredited investor,” as such term is defined in Regulation D promulgated by
the Commission under the 1933 Act, is experienced in investments and business
matters, has made investments of a speculative nature and has purchased
securities of United States publicly-owned companies in private placements in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable such Subscriber to
utilize the information made available by the Company to evaluate the merits and
risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment.  Such Subscriber
has the authority and is duly and legally qualified to purchase and own the
Securities.  Such Subscriber is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof.  The information set
forth on Schedule 1 hereto regarding such Subscriber is accurate.


(f)           Purchase of Notes and Warrants.  On the Closing Date, such
Subscriber will purchase the Note and Warrants as principal for its own account
for investment only and not with a view toward, or for resale in connection
with, the public sale or any distribution thereof.


(g)           Compliance with Securities Act.   Such Subscriber understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.  In any event, and subject to
compliance with applicable securities laws, the Subscriber may enter into lawful
hedging transactions in the course of hedging the position they assume and the
Subscriber may also enter into lawful short positions or other derivative
transactions relating to the Securities, or interests in the Securities, and
deliver the Securities, or interests in the Securities, to close out their short
or other positions or otherwise settle other transactions, or loan or pledge the
Securities, or interests in the Securities, to third parties who in turn may
dispose of these Securities.

 
3

--------------------------------------------------------------------------------

 


(h)           Conversion Shares and Warrant Shares Legend.  The Conversion
Shares and Warrant Shares shall bear the following or similar legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”


(i)           Notes and Warrants Legend.  The Notes and Warrants shall bear the
following legend:


“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE -OR-
EXERCISABLE] HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE
HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”


(j)           Communication of Offer.  The offer to sell the Securities was
directly communicated to such Subscriber by the Company.  At no time was such
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.

 
4

--------------------------------------------------------------------------------

 


(k)           Restricted Securities.   Such Subscriber understands that the
Securities have not been registered under the 1933 Act and such Subscriber will
not sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any
of the Securities unless pursuant to an effective registration statement under
the 1933 Act, or unless an exemption from registration is
available.  Notwithstanding anything to the contrary contained in this
Agreement, such Subscriber may transfer (without restriction and without the
need for an opinion of counsel) the Securities to its Affiliates (as defined
below) provided that each such Affiliate is an “accredited investor” under
Regulation D and such Affiliate agrees to be bound by the terms and conditions
of this Agreement. For the purposes of this Agreement, an “Affiliate” of any
person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity.  Each Subsidiary is an Affiliate of the Company.  For purposes
of this definition, “control” means the power to direct the management and
policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.


(l)           No Governmental Review.  Such Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(m)           Correctness of Representations.  Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.


(n)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.


5.           Company Representations and Warranties.  Except as set forth in the
Schedules, the Company represents and warrants to and agrees with each
Subscriber that:


(a)           Due Incorporation.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power to own
its properties and to carry on its business as presently conducted.  The Company
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect (as defined herein).  For purposes of this Agreement, a “Material
Adverse Effect” shall mean a material adverse effect on the financial condition,
results of operations, prospects, properties or business of the Company and its
Subsidiaries taken as a whole.  For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any direct or indirect
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity of which (A) more
than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.  As of the Closing Date, all of the Company’s Subsidiaries and the
Company’s other ownership interests therein are set forth on Schedule 5(a).  The
Company represents that it owns all of the equity of the Subsidiaries and rights
to receive equity of the Subsidiaries set forth on Schedule 5(a), free and clear
of all liens, encumbrances and claims, except as set forth on Schedule 5(a).  No
person or entity other than the Company has the right to receive any equity
interest in the Subsidiaries.  The Company further represents that, other than
as set forth on Schedule 5(a), neither the Company nor the Subsidiaries have
been known by any other names for the five (5) years preceding the date of this
Agreement.


(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.

 
5

--------------------------------------------------------------------------------

 


(c)           Authority; Enforceability.  This Agreement, the Notes, Warrants,
Security Agreement, Guaranty, the Escrow Agreement, and any other agreements
delivered or required to be delivered together with or pursuant to this
Agreement or in connection herewith (collectively “Transaction Documents”) have
been duly authorized, executed and delivered by the Company and/or the
Subsidiaries, as the case may be, and are valid and binding agreements of the
Company and/or the Subsidiaries, as the case may be, enforceable in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and to general principles of
equity.  The Company and/or the Subsidiaries, as the case may be, have full
corporate power and authority necessary to enter into and deliver the
Transaction Documents and to perform their obligations thereunder.


(d)           Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company and Subsidiaries on a fully diluted
basis and all outstanding rights to acquire or receive, directly or indirectly,
any equity of the Company and Subsidiaries as of the date of this Agreement and
the Closing Date (not including the Securities) are set forth on Schedule
5(d).  Except as set forth on Schedule 5(d), there are no options, warrants, or
rights to subscribe to, securities, rights, understandings or obligations
convertible into or exchangeable for or granting any right to subscribe for any
shares of capital stock or other equity interest of the Company or any of the
Subsidiaries.  The only officer, director, employee and consultant stock option
or stock incentive plan or similar plan currently in effect or contemplated by
the Company is described on Schedule 5(d).  There are no outstanding agreements
or preemptive or similar rights affecting the Company’s Common Stock or equity.


(e)           Consents.  Except as disclosed on Schedule 5(e), no filing,
consent, approval, authorization or order of any court, governmental agency or
body or arbitrator having jurisdiction over the Company, Subsidiaries or any of
their Affiliates, any Principal Market as defined in Section 9(b), or the
Company’s stockholders is required for the execution by the Company of the
Transaction Documents and compliance and performance by the Company and
Subsidiaries of their obligations under the Transaction Documents, including,
without limitation, the issuance and sale of the Securities.  The Transaction
Documents and the Company’s performance of its obligations thereunder has been
approved by the Company’s board of directors in accordance with the Company’s
Certificate of Incorporation and applicable law.  Any such qualifications and
filings will, in the case of qualifications, be effective upon Closing and will,
in the case of filings, be made within the time prescribed by law.


(f)           No Violation or Conflict.  Except as set forth on Schedule 5(f),
upon Closing, and assuming the representations and warranties of the Subscriber
in Section 4 are true and correct, neither the issuance nor the sale of the
Securities nor the performance of the Company’s obligations under the
Transaction Documents by the Company, will:


(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or

 
6

--------------------------------------------------------------------------------

 


(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates except in favor of each Subscriber as described herein; or


(iii)           result in the activation of any anti-dilution rights or a reset
or repricing of any debt, equity or security instrument of any creditor or
equity holder of the Company, or the holder of the right to receive any debt,
equity or security instrument of the Company nor result in the acceleration of
the due date of any obligation of the Company, all of the foregoing including
but not be limited to all of the Warrants and shares of Common Stock issued and
issuable in connection with the February 2010 PIPE (as further defined and
described in Section 12(a) of this Agreement); or


           (iv)           result in the triggering of any piggy-back or other
registration rights of any person or entity holding securities of the Company or
having the right to receive securities of the Company.


(g)           The Securities.  The Securities upon issuance:


(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)           have been, or will be, duly and validly authorized and on the
dates of issuance of the Notes and Warrants, the Conversion Shares upon
conversion of the Notes, and the Warrant Shares upon exercise of the Warrants,
such Notes, Warrants, Conversion Shares and Warrant Shares will be duly and
validly issued, fully paid and non-assessable and if registered pursuant to the
1933 Act and resold pursuant to an effective registration statement or an
exemption from registration, will be free trading, unrestricted and unlegended;


(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities or debt of the Company;


(iv)           will not subject the holders thereof to personal liability by
reason of being such holders; and


           (v)           assuming the representations and warranties of the
Subscribers as set forth in Section 4 hereof are true and correct, will not
result in a violation of Section 5 under the 1933 Act.


(h)           Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Transaction Documents.  Except as disclosed in the Reports, there is no pending
or, to the best knowledge of the Company, basis for or threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates which
litigation if adversely determined would have a Material Adverse Effect.


(i)           No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.

 
7

--------------------------------------------------------------------------------

 


(j)           Information Concerning Company.  The Reports and Other Written
Information contain all material information relating to the Company and its
operations and financial condition as of their respective dates which
information is required to be disclosed therein.   Since November 22, 2010, and
except as disclosed in the Reports or modified in the Reports and Other Written
Information or in the Schedules hereto, there has been no Material Adverse
Effect relating to the Company’s business, financial condition or affairs. The
Reports and Other Written Information including the financial statements
included therein do not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, taken as a whole, not misleading in light of the
circumstances and when made.


(k)           Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder, (i) the
Company’s fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature; (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid.  The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).


(l)           Defaults.  The Company is not in violation of its articles of
incorporation or bylaws.   The Company is (i) not in default under or in
violation of any other material agreement or instrument to which it is a party
or by which it or any of its properties are bound or affected, which default or
violation would have a Material Adverse Effect, (ii) not in default with respect
to any order of any court, arbitrator or governmental body or subject to or
party to any order of any court or governmental authority arising out of any
action, suit or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters which
default would have a Material Adverse Effect, or (iii) not in violation of any
statute, rule or regulation of any governmental authority which violation would
have a Material Adverse Effect.


(m)           No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of the Bulletin Board.  No prior offering will impair
the exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.  Neither the Company nor any of its
Affiliates will take any action or suffer any inaction or conduct any offering
other than the transactions contemplated hereby that may be integrated with the
offer or issuance of the Securities or that would impair the exemptions relied
upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder.


(n)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.


(o)           No Undisclosed Liabilities.  The Company has no liabilities or
obligations which are material, individually or in the aggregate, other than
those incurred in the ordinary course of the Company’s business since November
22, 2010, and which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, except as disclosed in the Reports
or in Schedule 5(o).

 
8

--------------------------------------------------------------------------------

 


(p)           No Undisclosed Events or Circumstances.  Since November 22, 2010,
except as disclosed in the Reports, no event or circumstance has occurred or
exists with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the Reports.


(q)           Dilution.   The Company’s executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has concluded, in its good
faith business judgment, that the issuance of the Securities is in the best
interests of the Company.  The Company specifically acknowledges that its
obligation to issue the Conversion Shares upon conversion of the Notes and the
Warrant Shares upon exercise of the Warrants is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other stockholders of the Company or parties entitled to receive
equity of the Company.


(r)           No Disagreements with Accountants and Lawyers.  There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise between the Company and the accountants and lawyers
previously and presently employed by the Company, including but not limited to
disputes or conflicts over payment owed to such accountants and lawyers, nor
have there been any such disagreements during the two years prior to the Closing
Date.


(s)           Investment Company.   Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.


(t)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(u)           Shell Company.  Except as set forth in Schedule 5(u) as of the
Closing Date, the Company is not a “shell company” nor a “former shell company”
as those terms are employed in Rule 144 under the 1933 Act.


(v)           Company Predecessor and Subsidiaries.  The Company makes each of
the representations contained in Sections 5(a), (b), (c), (d), (e), (f), (h),
(j), (k), (l), (o), (p), (r), (s) and (t) of this Agreement, as same relate or
could be applicable to each Subsidiary.  All representations made by or relating
to the Company of a historical or prospective nature and all undertakings
described in Section 9 shall relate, apply and refer to the Company and
Subsidiaries and their predecessors and successors.


(w)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.

 
9

--------------------------------------------------------------------------------

 


(x)           February 2010 PIPE.  (i) The warrants issued in February 2010 in
connection with the February 2010 PIPE transaction do not contain, and the
warrants issued in connection with the issuance of the New Units (as defined
below) will not contain, any anti-dilution rights such that the holders thereof
are or would be entitled to an adjustment in exercise price or an issuance of
additional shares as a result of any subsequent issuance by the Company of any
securities at a price that is lower than the exercise price described in either
such warrant, other than as described in Section 3 of the February 2010 PIPE
warrant agreement or Section 3 of the warrant agreement issued in connection
with the New Units, (ii) for purposes of Rule 144(d), the holding period for the
securities comprising the New Units will commence upon issuance of such New
Units and will not relate back to the date of the original issuance of the
securities issued in connection with the February 2010 PIPE transaction and
(iii) the Company will not issue any New Units until the Reservation (as defined
below) has occurred.


(y)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.


6.           Regulation D Offering/Legal Opinion.  The offer and issuance of the
Securities to the Subscribers is being made pursuant to the exemption from the
registration provisions of the 1933 Act afforded by Section 4(2) or Section 4(6)
of the 1933 Act and/or Rule 506 of Regulation D promulgated thereunder.  On the
Closing Date, the Company will provide an opinion reasonably acceptable to the
Subscribers from the Company’s legal counsel opining on the availability of an
exemption from registration under the 1933 Act as it relates to the offer and
issuance of the Securities.  A form of the legal opinion is annexed hereto as
Exhibit F.  The Company will provide, at the Company’s expense, to the
Subscribers, such other legal opinions, if any, as are reasonably necessary in
each Subscriber’s opinion for the issuance and resale of the Notes, Conversion
Shares and Warrant Shares pursuant to an effective registration statement, Rule
144 under the 1933 Act or an exemption from registration.


7.1.           Conversion of Notes.


(a)           Upon the conversion of a Note or part thereof, the Company shall,
at its own cost and expense, take all necessary action, including obtaining and
delivering an opinion of counsel to assure that the Company’s transfer agent
shall issue stock certificates in the name of a Subscriber (or its permitted
nominee) or such other persons as designated by Subscriber and in such
denominations to be specified at conversion representing the number of shares of
Common Stock issuable upon such conversion.  The Company warrants that no
instructions other than these instructions have been or will be given to the
transfer agent of the Company’s Common Stock and that the certificates
representing such shares shall contain no legend other than the legend set forth
in Section 4(h).  If and when a Subscriber sells the Conversion Shares, assuming
(i) a registration statement including such Conversion Shares for registration
has been filed with the Commission, is effective and the prospectus, as
supplemented or amended, contained therein is current and (ii) Subscriber or its
agent confirms in writing to the transfer agent that Subscriber has complied
with the prospectus delivery requirements, the Company will reissue the
Conversion Shares without restrictive legend and the Conversion Shares will be
free-trading, and freely transferable.  In the event that the Conversion Shares
are sold in a manner that complies with an exemption from registration, the
Company will promptly instruct its counsel to issue to the transfer agent an
opinion permitting removal of the legend indefinitely if such sale is intended
to be made in conformity with Rule 144(b)(1)(i) of the 1933 Act, or for 90 days
if pursuant to the other provisions of Rule 144 of the 1933 Act, provided that
Subscriber delivers reasonably requested representations in support of such
opinion.


(b)           Each Subscriber will give notice of its decision to exercise its
right to convert its Note, interest, or part thereof by telecopying, or
otherwise delivering a completed Notice of Conversion (a form of which is
annexed as Exhibit A to the Note) to the Company via confirmed telecopier
transmission or otherwise pursuant to Section 13(a) of this
Agreement.  Subscriber will not be required to surrender the Note until the Note
has been fully converted or satisfied.  Each date on which a Notice of
Conversion is telecopied to the Company in accordance with the provisions hereof
by 6 PM Eastern Time (“ET”) (or if received by the Company after 6 PM ET, then
the next business day) shall be deemed a “Conversion Date.”  The Company will
itself or cause the Company’s transfer agent to transmit the Company’s Common
Stock certificates representing the Conversion Shares issuable upon conversion
of the Note to Subscriber via express courier for receipt by Subscriber within
three days after the Conversion Date (such third day being the “Delivery
Date”).  In the event the Conversion Shares are electronically transferable,
then delivery of the Shares must be made by electronic transfer provided request
for such electronic transfer has been made by the Subscriber.   A Note
representing the balance of the Note not so converted will be provided by the
Company to Subscriber if requested by Subscriber, provided Subscriber delivers
the original Note to the Company.

 
10

--------------------------------------------------------------------------------

 


(c)           The Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to Section 7.1 hereof later than
the Delivery Date could result in economic loss to the Subscribers.  As
compensation to Subscribers for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to each applicable Subscriber for late
issuance of Conversion Shares in the form required pursuant to Section 7.1
hereof upon Conversion of the Note, the amount of $100 per business day after
the Delivery Date for each $10,000 of Note principal amount and interest (and
proportionately for other amounts) being converted of the corresponding
Conversion Shares which are not timely delivered.  The Company shall pay any
payments incurred under this Section upon demand.  Furthermore, in addition to
any other remedies which may be available to the Subscribers, in the event that
the Company fails for any reason to effect delivery of the Conversion Shares on
or before the Delivery Date, the Subscriber will be entitled to revoke all or
part of the relevant Notice of Conversion by delivery of a notice to such effect
to the Company whereupon the Company and Subscriber shall each be restored to
their respective positions immediately prior to the delivery of such notice,
except that the damages payable in connection with the Company’s default shall
be payable through the date notice of revocation or rescission is given to the
Company.


7.2.           Mandatory Redemption at Subscriber’s Election.  In the event (i)
the Company is prohibited from issuing Conversion Shares, (ii) upon the
occurrence of any other Event of Default (as defined in the Note, this Agreement
or any other Transaction Document), that continues beyond any applicable cure
period, (iii) a Change in Control (as defined below) occurs, or (iv) upon the
liquidation, dissolution or winding up of the Company or any Subsidiary, then at
the Subscriber’s election, the Company must pay to each Subscriber not later
than ten (10) days after request by such Subscriber, a sum of money determined
by multiplying up to the outstanding principal amount of the Note designated by
each such Subscriber by, at Subscriber’s election, the greater of (i) 120%, or
(ii) a fraction the numerator of which is the highest closing price of the
Common Stock for the thirty days preceding the date demand is made by Subscriber
pursuant to this Section 7.2 and the denominator of which is the lowest
applicable conversion price during such thirty (30) day period, plus accrued but
unpaid interest and any other amounts due under the Transaction Documents
(“Mandatory Redemption Payment”). The Mandatory Redemption Payment must be
received by each Subscriber on the same date as the Conversion Shares otherwise
deliverable or within ten (10) days after request, whichever is sooner
(“Mandatory Redemption Payment Date”). Upon receipt of the Mandatory Redemption
Payment, the corresponding Note principal, interest and other amounts will be
deemed paid and no longer outstanding.  The Subscriber may rescind the election
to receive a Mandatory Redemption Payment at any time until such payment is
actually received.  Liquidated damages calculated pursuant to Section 7.1(c)
hereof, that have been paid or accrued for the ten day period prior to the
actual receipt of the Mandatory Redemption Payment by such Subscriber shall be
credited against the Mandatory Redemption Payment provided the balance of the
Mandatory Redemption Payment is timely paid.  For purposes of this Section 7.2,
“Change in Control” shall mean (i) the Company  becoming a Subsidiary of another
entity (other than a corporation formed by the Company for purposes of
reincorporation in another U.S. jurisdiction), (ii) the sale, lease or transfer
of substantially all the assets of the Company or any Subsidiary, or (iii) a
majority of the members of the Company’s board of directors as of the Closing
Date no longer serving as directors of the Company, except as a result of
natural causes or as a result of hiring additional outside directors in order to
meet appropriate stock exchange requirements, unless prior written consent of
the Subscribers had been obtained by the Company.  The foregoing
notwithstanding, Subscriber may demand and receive from the Company the amount
stated above or any other greater amount which Subscriber is entitled to receive
or demand pursuant to the Transaction Documents.

 
11

--------------------------------------------------------------------------------

 


           7.3.           Maximum Conversion.  A Subscriber shall not be
entitled to convert on a Conversion Date that amount of a Note nor may the
Company make any payment including principal, interest, or liquidated or other
damages by delivery of Conversion Shares in connection with that number of
Conversion Shares which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by such Subscriber and its Affiliates
on a Conversion Date or payment date, and (ii) the number of Conversion Shares
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a calculation date, which would result in
beneficial ownership by Subscriber and its Affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Company on such Conversion Date.  For
the purposes of the immediately preceding sentence, beneficial ownership shall
be determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Rule 13d-3 thereunder.  Subject to the foregoing, the
Subscriber shall not be limited to aggregate conversions of only 4.99% and
aggregate conversions by the Subscriber may exceed 4.99%.  The Subscriber shall
have the authority to determine whether the restriction contained in this
Section 7.3 will limit any conversion of a Note and the extent such limitation
applies and to which convertible or exercisable instrument or part thereof such
limitation applies.  The Subscriber may increase the permitted beneficial
ownership amount to exceed 4.99% upon and effective after 61 days prior written
notice to the Company.  Subscriber may allocate which of the equity of the
Company deemed beneficially owned by Subscriber shall be included in the 4.99%
amount described above and which shall be allocated to the excess above
4.99%.  The determination of the beneficial ownership by the Subscriber and its
affiliates shall be made by the Subscriber, in its sole and absolute discretion,
and the Subscriber shall hold the Company harmless against any and all damages
arising out of or in connection with any conversion of Notes or exercise of
Warrants in violation of this paragraph 7.3.  Notwithstanding anything in this
Agreement or the Transaction Documents to the contrary, if Subscriber gives
notice of exercise to the Company to convert Notes or exercise Warrants for
shares of Common Stock that, when issued, would violate the restrictions
described in this paragraph and either (i) the Company issues shares of Common
Stock as exercised by Subscriber in excess of 4.99%, or (ii) Subscriber does not
waive the restrictions described in this paragraph and the Company complies with
the restrictions described in this paragraph, neither action by the Company
shall be considered an Event of Default under this Agreement or any other
Transaction Document or otherwise give to Subscriber any additional rights
whether contemplated herein or otherwise.


7.4.           Injunction Posting of Bond.  In the event a Subscriber shall
elect to convert a Note or part thereof, or exercise a Warrant, the Company may
not refuse conversion or exercise, unless, a final non-appealable injunction
from a court made on notice to Subscriber, restraining and or enjoining
conversion of all or part of such Note or exercise of such Warrant shall have
been sought and obtained by the Company or the Company has posted a surety bond
for the benefit of Subscriber in the amount of 120% of the greater of the
outstanding principal and accrued but unpaid interest of the Note, or aggregate
purchase price of the Conversion Shares, or 120% of the aggregate exercise price
of the Warrants which are sought to be subject to the injunction, which bond
shall remain in effect until the completion of arbitration/litigation of the
dispute and the proceeds of which shall be payable to Subscriber to the extent
the judgment or decision is in Subscriber’s favor.


7.5.           Buy-In.   In addition to any other rights available to
Subscribers, if the Company fails to deliver to a Subscriber Conversion Shares
by the Delivery Date and if after the Delivery Date Subscriber or a broker on
Subscriber’s behalf purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by Subscriber of the
Common Stock which Subscriber was entitled to receive upon such conversion (a
“Buy-In”), then the Company shall pay to Subscriber (in addition to any remedies
available to or elected by the Subscriber) the amount by which (A) Subscriber’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate principal and/or interest
amount of the Note for which such conversion request was not timely honored
together with interest thereon at a rate of 15% per annum, accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of $10,000 of Note
principal and/or interest, the Company shall be required to pay Subscriber
$1,000 plus interest. Subscriber shall provide the Company written notice and
evidence indicating the amounts payable to Subscriber in respect of the Buy-In.

 
12

--------------------------------------------------------------------------------

 


7.6.       Redemption.    The Note shall be redeemable by the Company as
described in the Note.


8.           Fees.


(a)           Broker’s Commission.  The Company on the one hand, and each
Subscriber (for himself only) on the other hand, agrees to indemnify the other
against and hold the other harmless from any and all liabilities to any persons
claiming brokerage commissions or similar fees on account of services purported
to have been rendered on behalf of the indemnifying party in connection with
this Agreement or the transactions contemplated hereby and arising out of such
party’s actions.  The Company represents that there are no parties entitled to
receive fees, commissions, finder’s fees, due diligence fees or similar payments
in connection with the Offering except as set forth on Schedule 8(a).  Anything
in this Agreement to the contrary notwithstanding, each Subscriber is providing
indemnification only for such Subscriber’s own actions and not for any action of
any other Subscriber.  The liability of the Company and each Subscriber’s
liability hereunder is several and not joint.  The Company represents that to
the best of its knowledge there are no other parties entitled to receive fees,
commissions, or similar payments in connection with the Offering.


(b)           Subscriber’s Legal Fees.   The Company shall pay to Grushko &
Mittman, P.C., a cash fee of $20,000 (“Subscriber’s Legal Fees”) as
reimbursement for services rendered in connection with the transactions
described in the Transaction Documents.  On the Closing Date, the Subscriber’s
Legal Fees will be payable out of funds held pursuant to the Escrow
Agreement.  In addition to the Subscriber’s Legal Fees, Grushko & Mittman, P.C.
will be reimbursed at Closing by the Company for all lien searches, filing fees,
and reasonable printing and shipping costs for the closing statements to be
delivered to Subscribers.


(c)           The Company shall pay to Fredrikson & Byron, P.A., a cash fee of
$b50,000 (“Company Legal Fees”) for services rendered to the Company.  On the
Closing Date, the Company Legal Fees will be payable out of funds held pursuant
to the Escrow Agreement.


9.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:


(a)           Stop Orders.  Subject to the prior notice requirement described in
Section 9(n), the Company will advise the Subscribers, within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.  The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws provided at
least five (5) days prior notice of such instruction is given to the
Subscribers.


(b)           Listing/Quotation.  The Company shall promptly secure the
quotation or listing of the Conversion Shares and Warrant Shares upon each
national securities exchange, or automated quotation system upon which the
Company’s Common Stock is quoted or listed and upon which such Conversion Shares
and Warrant Shares are or become eligible for quotation or listing (subject to
official notice of issuance) and shall maintain same so long as any Notes and
Warrants are outstanding.  The Company will obtain and maintain the quotation or
listing of its Common Stock on the NYSE Amex Equities, Nasdaq Capital Market,
Nasdaq Global Market, Nasdaq Global Select Market, OTC Bulletin Board (“Bulletin
Board”), OTCQB, or New York Stock Exchange (whichever of the foregoing is at the
time the principal trading exchange or market for the Common Stock (the
“Principal Market”), and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
Principal Market, as applicable. Subject to the limitation set forth in Section
9(n), the Company will provide Subscribers with copies of all notices it
receives notifying the Company of the threatened and actual delisting of the
Common Stock from any Principal Market.

 
13

--------------------------------------------------------------------------------

 


(c)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to the Subscribers and promptly provide copies
thereof to the Subscribers.


(d)           Filing Requirements.  From the date of this Agreement and until
the last to occur of (i) two (2) years after the Closing Date, (ii) until all
the Shares have been resold or transferred by the Subscriber pursuant to a
registration statement or pursuant to Rule 144(b)(1)(i), or (iii) the Note,
Warrants and Additional Investment Rights are no longer outstanding (the date of
such latest occurrence being the “End Date”), the Company will (A) cause its
Common Stock to continue to be registered under Section 12(b) or 12(g) of the
1934 Act, (B) comply in all respects with its reporting and filing obligations
under the 1934 Act, (C) voluntarily comply with all reporting requirements that
are applicable to an issuer with a class of shares registered pursuant to
Section 12(g) of the 1934 Act, if the Company is not subject to such reporting
requirements, and (D) comply with all requirements related to any registration
statement filed pursuant to this Agreement.  The Company will use reasonable
efforts not to take any action or file any document (whether or not permitted by
the 1933 Act or the 1934 Act or the rules thereunder) to terminate or suspend
such registration or to terminate or suspend its reporting and filing
obligations under said acts until the End Date.  Until the End Date, the Company
will continue the listing or quotation of the Common Stock on a Principal Market
and will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market.  The Company
agrees to timely file a Form D with respect to the Securities if required under
Regulation D and to provide a copy thereof to Subscriber promptly after such
filing.


(e)           Use of Proceeds.   The proceeds of the Offering will be
substantially employed by the Company for the purposes set forth on Schedule
9(e) hereto.  Except as described on Schedule 9(e), the Purchase Price may not
and will not be used for accrued and unpaid officer and director salaries, nor
payment of financing related debt nor redemption of outstanding notes or equity
instruments of the Company nor non-trade payables outstanding on the Closing
Date.


(f)           Reservation.   After the Reservation Approval (as described in
Section 9(w) of this Agreement), the Company will reserve pro-rata on behalf of
the Subscribers from its authorized but unissued Common Stock a number of common
shares equal to 150% of the amount of Common Stock necessary to allow each
holder of a Note to be able to convert all such outstanding Notes and interest
and reserve the amount of Warrant Shares issuable upon exercise of the
Warrants.  Thereafter, if additional shares of Common Stock are issuable upon
conversion of the Note as a result of the application of the provisions of
Section 12(b) of this Agreement and Section 3.1(c)(D) of the Note, the Company
will not be in default of its reservation obligations provided that at all times
not less than 100% of the amount of Common Stock necessary to allow each holder
of a Note to be able to convert all such outstanding Note, interest and Warrant
Shares are reserved. Failure to have sufficient shares reserved pursuant to this
Section 9(f) for three (3) consecutive business days or ten (10) days in the
aggregate shall be a material default of the Company’s obligations under this
Agreement and an Event of Default under the Note.  The Subscribers acknowledge
that until the Reservation Approval is obtained, no shares of Common Stock will
be reserved on their behalf and the Notes will not be convertible nor the
Warrants exercisable.


(g)           DTC Program.  At all times that Notes or Warrants are outstanding,
the Company will employ as the transfer agent for the Common Stock, Conversion
Shares and Warrant Shares a participant in the Depository Trust Company
Automated Securities Transfer Program and cause the Common Stock to be
transferable pursuant to such program.

 
14

--------------------------------------------------------------------------------

 


(h)           Taxes.  From the date of this Agreement and until the End Date,
the Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.


(i)           Insurance.  From the date of this Agreement and until the End
Date, the Company will keep its assets which are of an insurable character
insured by financially sound and reputable insurers against loss or damage by
fire, explosion and other risks customarily insured against by companies in the
Company’s line of business and location, in amounts and to the extent and in the
manner customary for companies in similar businesses similarly situated and
located and to the extent available on commercially reasonable terms.


(j)           Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.


(k)           Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company shall duly observe and conform in all material
respects to all valid requirements of governmental authorities relating to the
conduct of its business or to its properties or assets.


(l)           Intellectual Property.  From the date of this Agreement and until
the End Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.  Schedule
9(l) hereto identifies all of the intellectual property owned by the Company and
Subsidiaries, which schedule includes but is not limited to patents, patents
pending, patent applications, trademarks, tradenames, service marks and
copyrights.


(m)           Properties.  From the date of this Agreement and until the End
Date, the Company will keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases and claims to which it is a party or under which it occupies or has
rights to property if the breach of such provision could reasonably be expected
to have a Material Adverse Effect.  The Company will not abandon any of its
assets except for those assets which have negligible or marginal value or for
which it is prudent to do so under the circumstances.

 
15

--------------------------------------------------------------------------------

 


(n)           Confidentiality/Public Announcement.   From the date of this
Agreement and until the End Date, the Company agrees that except in connection
with a Form 8-K, Form 10-Q, Form 10-K and the registration statement or
statements regarding the Subscribers’ Securities or in correspondence with the
Commission regarding same, it will not disclose publicly or privately the
identity of the Subscribers unless expressly agreed to in writing by Subscribers
or only to the extent required by law and then only upon not less than three
days prior notice to Subscribers.  In any event and subject to the foregoing,
the Company undertakes to file a Form 8-K describing the Offering not later than
the fourth (4th) business day after the Closing Date.  Prior to the filing date
of such Form 8-K, a draft in the final form will be provided to Subscribers for
Subscribers’ review.  In the Form 8-K, the Company will specifically disclose
the amount of Common Stock outstanding immediately after the Closing.  Upon 
delivery by the Company to the Subscribers after the Closing Date of any notice
or information, in writing, electronically or otherwise, and while a Note,
Conversion Shares or Warrants are held by Subscribers, unless the  Company has
in good faith determined that the matters relating to such notice do not
constitute material, nonpublic information relating to the Company or
Subsidiaries, the Company  shall within one business day after any such delivery
publicly disclose such  material,  nonpublic  information on a
Report on Form 8-K.  In the event that the Company believes that a notice or
communication to Subscribers contains material, nonpublic information relating
to the Company or Subsidiaries, the Company shall so indicate to Subscribers
prior to delivery of such notice or information.  Subscribers will be granted
sufficient time to notify the Company that Subscribers elects not to receive
such information.   In such case, the Company will not deliver such information
to Subscribers.  In the absence of any such indication, Subscribers shall be
allowed to presume that all matters relating to such notice and information do
not constitute material, nonpublic information relating to the Company or
Subsidiaries.


           (o)           Non-Public Information.  The Company covenants and
agrees that except for the Reports, Other Written Information and schedules and
exhibits to this Agreement and the Transaction Documents, which information the
Company undertakes to publicly disclose on the Form 8-K described in Section
9(n) above, neither it nor any other person acting on its behalf will at any
time provide Subscribers or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto Subscribers shall have agreed in writing to accept such
information.  The Company understands and confirms that Subscribers shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.


(p)           Negative Covenants.   So long as a Note is outstanding, without
the consent of a Majority in Interest, the Company will not and will not permit
any of its Subsidiaries to directly or indirectly:


(i)           create, incur, assume or suffer to exist any pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of its
property, whether now owned or hereafter acquired except for:  ) (a) Liens
imposed by law for taxes that are not yet due or are being contested in good
faith and for which adequate reserves have been established in accordance with
generally accepted accounting principles; (b) carriers’, warehousemen’s,
mechanic’s, material men’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or that are being contested in good faith and by
appropriate proceedings; (c) pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations; (d) deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business; (e) Liens created with respect to the
financing of the purchase of new property in the ordinary course of the
Company’s business up to the amount of the purchase price of such property;  (f)
easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property (each of (a) through (f), a “Permitted Lien”);


(ii)           except in connection with the Reservation, amend its certificate
of incorporation, bylaws or its charter documents so as to materially and
adversely affect any rights of the Subscribers;

 
16

--------------------------------------------------------------------------------

 


(iii)           repay, repurchase or offer to repay, repurchase or otherwise
acquire or make any dividend or distribution in respect of any of its Common
Stock, preferred stock, or other equity securities other than to the extent
permitted or required under the Transaction Documents;


(iv)           except as set forth on Schedule 9(p)(iv), engage in any
transactions with any officer, director, employee or any Affiliate of the
Company, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $100,000
other than (i) for payment of salary, or fees for services rendered, pursuant to
and on the terms of a written contract in effect at least one  day prior to the
Closing Date, a copy of which has been provided to the Subscriber at least five
(5) days prior to the Closing Date, (ii) reimbursement for authorized expenses
incurred on behalf of the Company, (iii) for other employee benefits, including
stock option agreements under any stock option plan of the Company disclosed in
the Reports, or (iv) other transactions disclosed in the Reports; or


(v)           pay or redeem any financing related debt, nor past due obligations
except as described on Schedule 9(p)(v), or securities outstanding as of the
Closing Date, or past due obligations.
 
(q)           Seniority.   Except for Permitted Liens, until the Notes are fully
satisfied or converted, without written consent of a Majority in Interest, the
Company and Subsidiaries shall not grant nor allow any security interest to be
taken in any assets of the Company or any Subsidiary or any Subsidiary’s assets;
nor issue or amend any debt, equity or other instrument which would give the
holder thereof directly or indirectly, a right in any equity or assets of the
Company or any Subsidiary or any right to payment equal to or superior to any
right of the Subscribers as holders of the Notes in or to such equity, assets or
payment, nor issue or incur any debt not in the ordinary course of business.


(r)           Notices.   For so long as the Subscribers hold any Securities, the
Company will maintain a United States address and United States fax number for
notice purposes under the Transaction Documents.


(s)           Transactions with Insiders.  So long as the Notes are outstanding
without a consent of a Majority in Interest, the Company shall not, and shall
cause each of its Subsidiaries not to, enter into, materially amend, materially
modify or materially supplement, or permit any Subsidiary to enter into,
materially amend, materially modify or materially supplement, any agreement,
transaction, commitment, or arrangement relating to the sale, transfer or
assignment of any of the Company’s tangible or intangible assets with any of its
Insiders (as defined below)(or any persons who were Insiders at any time during
the previous two (2) years), or any Affiliates (as defined below) thereof, or
with any individual related by blood, marriage, or adoption to any such
individual.  “Affiliate” for purposes of this Section 9(t) means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a ten percent (10%) or more equity interest in that person or entity,
(ii) has ten percent (10%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control with that
person or entity.  “Control” or “Controls” for purposes of the Transaction
Documents means that a person or entity has the power, direct or indirect, to
conduct or govern the policies of another person or entity.  For purposes
hereof, “Insiders” shall mean any officer, director or manager of the Company,
including but not limited to the Company’s president, chief executive officer,
chief financial officer and chief operations officer, and any of their
affiliates or family members.


(t)           Stock Splits.  For so long as the Notes are outstanding, the
Company undertakes and covenants that without the consent of a Majority in
Interest, the Company will not enter into any stock splits.

 
17

--------------------------------------------------------------------------------

 


(u)           Notice of Event of Default.  The Company agrees to notify
Subscriber of the occurrence of an Event of Default (as defined and employed in
the Transaction Documents) not later than ten (10) days after any of the
Company’s officers or directors becomes aware of such Event of Default.


(v)           Further Registration Statements.   The Company will not, without
the consent of a Majority in Interest, file with the Commission or with state
regulatory authorities any registration statements, or amend any already filed
registration statement to increase the amount of Common Stock registered
therein, or reduce the price of which such company securities are registered
therein, until the expiration of the “Exclusion Period,” which shall be defined
as the later of (i) eighteen (18) months after the Closing Date, or (ii) until
all the Conversion Shares and Warrant Shares may have been resold for six
consecutive months by the Subscribers pursuant to a registration statement or
Rule 144b(1)(i), without regard to volume limitations.  The Exclusion Period
will be tolled or reinstated, as the case may be, during the pendency of an
Event of Default as defined in the Note.


(w)           Shareholder Approval.  The Company and Subscribers agree that
until the Company obtains shareholder approval (“Shareholder Approval”) of an
increase in the authorized Common Stock of the Company to not less than
500,000,000 Shares of Common Stock, files an amendment to the Company’s Articles
of Incorporation and reserves 150% of the amount of shares of Common Stock
necessary to allow the conversion of the entire Note principal and interest that
may accrue thereon on each Closing Date, and 100% of the Common Stock issuable
upon exercise of all of the Warrants issued in connection with this Agreement
(collectively such shares of Common Stock being the “Reserve Amount” and the
Shareholder Approval, amendment and reservation being the “Reservation”), each
Subscriber may not convert the Note nor exercise any Warrants.  The Company has
filed a preliminary proxy statement for a meeting of the Company’s shareholders
relating to the Reservation with the Commission on December 30, 2010 (“Proxy
Filing Date”).   The Company covenants to use its best efforts to obtain the
Reservation.  Failure to  obtain the Reservation on or before February 28, 2011
(each a “Reservation Default”), is an Event of Default under the Note for which
liquidated damages will accrue at the rate of two percent (2%) for each thirty
(30) days, or pro rata portion thereof during the pendency of such Reservation
Default.
 
10.           Covenants of the Company Regarding Indemnification.
 
(a)           Indemnification.   The Company agrees to indemnify, hold harmless,
reimburse and defend the Subscribers, the Subscribers’ officers, directors,
agents, counsel, Affiliates, members, managers, control persons, and principal
shareholders, against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Subscribers or any such person which results, arises out of or is based
upon (i) any material misrepresentation by Company or breach of any material
representation or warranty by Company in this Agreement or in any Exhibits or
Schedules attached hereto in any Transaction Document, or other agreement
delivered pursuant hereto or in connection herewith, now or after the date
hereof; or (ii) after any applicable notice and/or cure periods, any breach or
default in performance by the Company of any covenant or undertaking to be
performed by the Company hereunder, or any other agreement entered into by the
Company and Subscribers relating hereto.


(b)           Indemnification Procedures.   Promptly after receipt by an
indemnified party hereunder of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission so to notify the indemnifying party shall not relieve it from
any liability which it may have to such indemnified party other than under this
Section 10(b) and shall only relieve it from any liability which it may have to
such indemnified party under this Section 10(b), except and only if and to the
extent the indemnifying party is prejudiced by such omission. In case any such
action shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel satisfactory to such indemnified
party, and, after notice from the indemnifying party to such indemnified party
of its election so to assume and undertake the defense thereof, the indemnifying
party shall not be liable to such indemnified party under this Section 10(b) for
any legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected, provided, however, that, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnifying party shall have reasonably concluded that there may be
reasonable defenses available to indemnified party which are different from or
additional to those available to the indemnifying party or if the interests of
the indemnified party reasonably may be deemed to conflict with the interests of
the indemnifying party, the indemnified parties, as a group, shall have the
right to select one separate counsel, reasonably satisfactory to the indemnified
and indemnifying party, and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.

 
18

--------------------------------------------------------------------------------

 


11.           Additional Post-Closing Obligations.
 
11.1.        Delivery of Unlegended Shares.
 
(a)           Within three (3) business days (such third business day being the
“Unlegended Shares Delivery Date”) after the business day on which the Company
has received (i) a notice that Conversion Shares, or any other Common Stock held
by Subscriber has been sold pursuant to a registration statement or Rule 144
under the 1933 Act, (ii) a representation that the prospectus delivery
requirements, or the requirements of Rule 144, as applicable and if required,
have been satisfied, (iii) the original share certificates representing the
shares of Common Stock that have been sold, and (iv) in the case of sales under
Rule 144, customary representation letters of the Subscriber and, if required,
Subscriber’s broker regarding compliance with the requirements of Rule 144, the
Company at its expense, (y) shall deliver, and shall cause legal counsel
selected by the Company to deliver to its transfer agent (with copies to
Subscriber) an appropriate instruction and opinion of such counsel, directing
the delivery of shares of Common Stock without any legends including the legend
set forth in Section 4(h) above (the “Unlegended Shares”); and (z) cause the
transmission of the certificates representing the Unlegended Shares together
with a legended certificate representing the balance of the submitted Common
Stock certificate, if any, to the Subscriber at the address specified in the
notice of sale, via express courier, by electronic transfer or otherwise on or
before the Unlegended Shares Delivery Date.
 
(b)           In lieu of delivering physical certificates representing the
Unlegended Shares, upon request of Subscriber, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Subscriber’s prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system, if such transfer agent
participates in such DWAC system.  Such delivery must be made on or before the
Unlegended Shares Delivery Date.


(c)           The Company understands that a delay in the delivery of the
Unlegended Shares pursuant to Section 11 hereof later than the Unlegended Shares
Delivery Date could result in economic loss to a Subscriber.  As compensation to
a Subscriber for such loss, the Company agrees to pay late payment fees (as
liquidated damages and not as a penalty) to the Subscriber for late delivery of
Unlegended Shares in the amount of $100 per business day after the Delivery Date
for each $10,000 of purchase price of the Unlegended Shares subject to the
delivery default.  If during any three hundred and sixty (360) day period, the
Company fails to deliver Unlegended Shares as required by this Section 11.1 for
an aggregate of thirty (30) days, then each Subscriber or assignee holding
Securities subject to such default may, at its option, require the Company to
redeem all or any portion of the Shares subject to such default at a price per
share equal to the greater of (i) 120%, or (ii) a fraction in which the
numerator is the highest closing price of the Common Stock during the
aforedescribed thirty (30) day period and the denominator of which is the lowest
conversion price during such thirty (30) day period, multiplied by the price
paid by Subscriber for such Common Stock (“Unlegended Redemption Amount”).  The
Company shall pay any payments incurred under this Section in immediately
available funds upon demand.

 
19

--------------------------------------------------------------------------------

 


(d)           In the event a Subscriber shall request delivery of Unlegended
Shares as described in Section 11.1 and the Company is required to deliver such
Unlegended Shares pursuant to Section 11.1, the Company may not refuse to
deliver Unlegended Shares based on any claim that such Subscriber or any one
associated or affiliated with such Subscriber has been engaged in any violation
of law, or for any other reason, unless, an injunction or temporary restraining
order from a court, on notice, restraining and or enjoining delivery of such
Unlegended Shares shall have been sought and obtained by the Company and the
Company has posted a surety bond for the benefit of such Subscriber in the
amount of 120% of the amount of the aggregate purchase price of the Common Stock
which are subject to the injunction or temporary restraining order, which bond
shall remain in effect until the completion of arbitration/litigation of the
dispute and the proceeds of which shall be payable to such Subscriber to the
extent Subscriber obtains judgment in Subscriber’s favor.


(e)           In addition to any other rights available to Subscriber, if the
Company fails to deliver to a Subscriber Unlegended Shares as required pursuant
to this Agreement and after the Unlegended Shares Delivery Date, the Subscriber
or a broker on the Subscriber’s behalf, purchases (in an open market transaction
or otherwise) shares of common stock to deliver in satisfaction of a sale by
such Subscriber of the shares of Common Stock which the Subscriber was entitled
to receive from the Company (a “Buy-In”), then the Company shall pay in cash to
the Subscriber (in addition to any remedies available to or elected by the
Subscriber) the amount by which (A) the Subscriber’s total purchase price
(including brokerage commissions, if any) for the shares of common stock so
purchased exceeds (B) the aggregate purchase price of the shares of Common Stock
delivered to the Company for reissuance as Unlegended Shares together with
interest thereon at a rate of 15% per annum accruing until such amount and any
accrued interest thereon is paid in full (which amount shall be paid as
liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of shares of Common
Stock delivered to the Company for reissuance as Unlegended Shares, the Company
shall be required to pay the Subscriber $1,000, plus interest. The Subscriber
shall provide the Company written notice indicating the amounts payable to the
Subscriber in respect of the Buy-In.


                      11.2.           144 Default.  In the event commencing six
(6) months after the Closing Date and ending twenty-four (24) months thereafter,
the Subscriber is not permitted to resell any of the Conversion Shares without
any restrictive legend or if such sales are permitted but subject to volume
limitations or further restrictions on resale as a result of the unavailability
to Subscriber of Rule 144(b)(1)(i) under the 1933 Act or any successor rule (a
“144 Default”), for any reason except for Subscriber’s status as an Affiliate or
“control person” of the Company, or as a result of a change in current
applicable securities laws, then the Company shall pay such Subscriber as
liquidated damages and not as a penalty an amount equal to two percent (2%) for
each thirty (30) days (or such lesser pro-rata amount for any period less than
thirty days) thereafter of the purchase price of the Conversion Shares subject
to such 144 Default during the pendency of the 144 Default.  Liquidated Damages
shall not be payable pursuant to this Section 11.2 in connection with Shares for
such times as such Shares may be sold by the holder thereof without volume or
other restrictions pursuant to Section 144(b)(1)(i) of the 1933 Act or pursuant
to an effective registration statement.

 
20

--------------------------------------------------------------------------------

 


12.           (a)           Right of First Refusal.  From the Closing Date until
the later of (i) the date on which the Notes are no longer outstanding, or (ii)
twelve (12) months following the completion of the Reservation (as defined in
Section 9(w) herein), the Subscribers shall be given not less than three (3)
business days prior written notice of any proposed sale by the Company of its
Common Stock or other securities or equity linked debt obligations (“Other
Offering”), except in connection with (i) the Company’s issuance of securities
as full or partial consideration in connection with a strategic merger,
acquisition, consolidation or purchase of substantially all of the securities or
assets of a corporation or other entity which holders of such securities or debt
are not at any time granted registration rights, (ii) the Company’s issuance of
securities in connection with strategic license agreements and other partnering
arrangements so long as such issuances are not for the purpose of raising
capital and which holders of such securities or debt are not at any time granted
registration rights, (iii) the Company’s issuance of Common Stock or the
issuances or grants of options to purchase Common Stock to employees, directors,
and consultants, pursuant to plans described on Schedule 5(d), (iv) the
Company’s issuance of securities upon the exercise or exchange of or conversion
of any securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement on the
unamended terms in effect on the Closing Date or securities issued pursuant to
subpart (iii) hereof, (v) as a result of the exercise of Warrants or conversion
of Notes which are granted or issued pursuant to this Agreement, (vi) a limited
amendment in connection with the Company’s February 2010 PIPE transaction
exclusively to (A) issue to each Subscriber (as such term is defined in that
certain Subscription Agreement, dated February 2, 2010, by and between the
Company and the Subscribers set forth on the signature page thereto) one unit
(each such unit, a “New Unit”) consisting of one share of Common Stock and one
warrant to purchase one share of Common Stock at an exercise price of not less
than $0.30 for each share of Common Stock such Subscriber was issued in the
Company’s February 2010 PIPE transaction, (B) amend the warrant issued to each
Subscriber (as such term is defined in that certain Subscription Agreement,
dated February 2, 2010, by and between the Company and the Subscribers set forth
on the signature page thereto) to provide for an exercise price of not less than
$0.25 and (C) to terminate that certain Registration Rights Agreement, dated
February 2, 2010, by and between the Company and the Holders set forth on
Exhibit A attached thereto and no other amendment or changes to the terms of the
February 2010 PIPE transaction (collectively, the foregoing (i) through (vi) are
“Excepted Issuances”).  If Subscribers elect to exercise their rights pursuant
to this Section 12(a), the Subscribers shall have the right during the three (3)
business days following receipt of the notice, to purchase in the aggregate up
to all of such offered Common Stock, debt or other securities in accordance with
the terms and conditions set forth in the notice of sale, relative to each other
in proportion to the amount of Note Principal issued to them on the Closing
Date.  Subscribers who participate in such Other Offering shall be entitled at
their option to purchase, in proportion to each other, the amount of such Other
Offering that could have been purchased by Subscribers who do not exercise their
rights hereunder until up to the entire Other Offering is purchased by
Subscribers.  In the event such terms and conditions are modified during the
notice period, Subscribers shall be given prompt notice of such modification and
shall have the right during the three (3) business days following the notice of
modification to exercise such right.


(b)           Favored Nations Provision.  Other than in connection with the
Excepted Issuances, if at any time the Notes or Warrants are outstanding, the
Company shall agree to or issue (the “Lower Price Issuance”) any Common Stock or
securities convertible into or exercisable for shares of Common Stock (or modify
any of the foregoing which may be outstanding) to any person or entity at a
price per share or conversion or exercise price per share which shall be less
than the Conversion Price in effect at such time, or if less than the Warrant
exercise price in effect at such time, without the consent of the Subscribers,
then the Conversion Price and Warrant exercise price shall automatically be
reduced to such other lower price.  The average Purchase Price of the Conversion
Shares and average exercise price in relation to the Warrant Shares shall be
calculated separately for the Conversion Shares and Warrant Shares.  Common
Stock issued or issuable by the Company for no consideration or for
consideration that cannot be determined at the time of issue will be deemed
issuable or to have been issued for $0.001 per share of Common Stock.  The
rights of Subscribers set forth in this Section 12 are in addition to any other
rights the Subscribers have pursuant to this Agreement, the Notes, Warrants, any
Transaction Document, and any other agreement referred to or entered into in
connection herewith or to which Subscriber and Company are parties.


(c)           Maximum Exercise of Rights.   In the event the exercise of the
rights described in Section 12(a) and Section 12(b) would or could result in the
issuance of an amount of Common Stock of the Company that would exceed the
maximum amount that may be issued to Subscribers calculated in the manner
described in Section 7.3 of this Agreement, then the issuance of such additional
shares of Common Stock of the Company to Subscribers will be deferred in whole
or in part until such time as Subscribers are able to beneficially own such
Common Stock without exceeding the applicable maximum amount set forth
calculated in the manner described in Section 7.3 of this Agreement and notifies
the Company accordingly.  The exercise by the Subscriber of the rights described
in this Section 12(c) will not be deemed to result in a Material Adverse Effect
as to the Company nor an Event of Default nor result in the accrual of
liquidated or other damages against the Company.

 
21

--------------------------------------------------------------------------------

 


13.           Offering Restrictions.   Subject to the consent of a Majority in
Interest [as defined in Section 14(j)], for so long as the Notes are
outstanding, the Company will not enter into or exercise any Equity Line of
Credit or similar agreement, nor issue nor agree to issue any floating or
Variable Priced Equity Linked Instruments nor any of the foregoing or equity
with price reset rights (collectively, the “Variable Rate Restrictions”).   For
purposes hereof, “Equity Line of Credit” shall include any transaction involving
a written agreement between the Company and an investor or underwriter whereby
the Company has the right to “put” its securities to the investor or underwriter
over an agreed period of time and at an agreed price or price formula, and
“Variable Priced Equity Linked Instruments” shall include: (A) any debt or
equity securities which are convertible into, exercisable or exchangeable for,
or carry the right to receive additional shares of Common Stock either (1) at
any conversion, exercise or exchange rate or other price that is based upon
and/or varies with the trading prices of or quotations for Common Stock at any
time after the initial issuance of such debt or equity security, or (2) with a
fixed conversion, exercise or exchange price that is subject to being reset at
some future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
date of initial issuance, and (B) any amortizing convertible security which
amortizes prior to its maturity date, where the Company is required or has the
option to (or any investor in such transaction has the option to require the
Company to) make such amortization payments in shares of Common Stock which are
valued at a price that is based upon and/or varies with the trading prices of or
quotations for Common Stock at any time after the initial issuance of such debt
or equity security (whether or not such payments in stock are subject to certain
equity conditions).  Until two (2) years after the Closing Date for so long as
the Notes are outstanding, except for the Excepted Issuances, the Company will
not enter into an agreement to issue nor issue any equity, convertible debt or
other securities convertible into Common Stock or equity of the Company nor
modify any of the foregoing which may be outstanding at anytime, without the
prior written consent of the Majority in Interest.


14.           Qualified Offering.  The provisions of Sections 9(p), 9(q), 9(v),
12(a) and 13 shall not apply with respect to nor (i) after the sale by the
Company of equity or debt securities for which the Company has received in one
or more closings in a single or series of relating offerings actual net cash
proceeds of Two Million Dollars ($2,000,000) after all commissions, fees,
expenses, discounts and similar expenses, which receipt of funds is reported by
the Company in a Report filed with the Commission within four (4) business days
after the receipt of such $2,000,000 or more (“Qualified Offering”), or (ii) the
date on which fifty-one percent (51%) of the aggregate principal of the Notes
issued in connection with the Closing is no longer outstanding whether due to
being indefeasibly paid in full or converted pursuant to the terms Transaction
Documents.


15.           Miscellaneous.


(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second (2nd) business day following the date of
mailing by express courier service, fully prepaid, addressed to such address, or
upon actual receipt of such mailing, whichever shall first occur. The addresses
for such communications shall be: (i) if to the Company, to: New Generation
Biofuels Holdings, Inc., 5850 Waterloo Road, Suite 140, Columbia, MD 21045,
attention Dane Saglio, facsimile: (561) 847-2875, with a copy by fax only to
(which shall not constitute notice) to: Fredrikson & Byron, P.A. 200 South Sixth
Street, Suite 4000, Minneapolis, MN 55402, facsimile: (612) 492-7077, and (ii)
if to the Subscribers, to: the addresses and fax numbers indicated on Schedule 1
hereto, with an additional copy by fax only to (which shall not constitute
notice): Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York
11581, facsimile: (212) 697-3575.

 
22

--------------------------------------------------------------------------------

 


(b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscribers
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.   No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Subscribers.


(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.


(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.


(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 15(d) hereof, the Company and each Subscriber hereby
irrevocably waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.

 
23

--------------------------------------------------------------------------------

 


(f)           Damages.   In the event the Subscriber is entitled to receive any
liquidated or other damages pursuant to the Transactions Documents, the
Subscriber may elect to receive the greater of actual damages or such liquidated
damages.  In the event the Subscriber is granted rights under different sections
of the Transaction Documents relating to the same subject matter or which may be
exercised contemporaneously, or pursuant to which damages or remedies are
different, Subscriber is granted the right in Subscriber’s absolute discretion
to proceed under such section as Subscriber elects.


(g)           Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscribers and thus
refunded to the Company.  The Company agrees that it may not and actually waives
any right to challenge the effectiveness or applicability of this Section 15(g).


(h)           Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.


(i)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.


(j)           Consent.   As used in this Agreement and the Transaction Documents
and any other agreement delivered in connection herewith, “Consent of the
Subscribers” or similar language means the consent of holders of not less than
seventy percent (70%) of the outstanding Principal Amount of Notes on the date
consent is requested (such Subscribers being a “Majority in Interest”).  A
Majority in Interest may consent to take or forebear from any action permitted
under or in connection with the Transaction Documents, modify any Transaction
Documents or waive any default or requirement applicable to the Company,
Subsidiaries or Subscribers under the Transaction Documents provided the effect
of such action does not waive any accrued interest or damages and further
provided that the relative rights of the Subscribers to each other remains
unchanged.


(k)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.


(l)           Successor Laws.  References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.  A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.

 
24

--------------------------------------------------------------------------------

 


(m)           Maximum Liability.   In no event shall the liability of the
Subscribers or permitted successor hereunder or under any Transaction Document
or other agreement delivered in connection herewith be greater in amount than
the dollar amount of the net proceeds actually received by such Subscriber or
successor upon the sale of Conversion Shares.


(n)           Independent Nature of Subscribers.  The Company acknowledges that
the obligations of each Subscriber under the Transaction Documents are several
and not joint with the obligations of any other Subscriber, and no Subscriber
shall be responsible in any way for the performance of the obligations of any
other Subscriber under the Transaction Documents. The Company acknowledges that
each Subscriber has represented that the decision of each Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that it has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Subscribers.  The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions
contemplated thereby.


(o)           Equal Treatment.   No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
the Transaction Documents unless the same consideration is also offered and paid
to all the Subscribers and their permitted successors and assigns.


(p)           Adjustments.   The conversion price, Warrant exercise price,
amount of Conversion Shares and Warrant Shares, trading volume amounts,
price/volume amounts and similar figures in the Transaction Documents shall be
equitably adjusted and as otherwise described in this Agreement, the Notes and
Warrants.


[Signature pages follow]

 
25

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.


NEW GENERATION BIOFUELS
HOLDINGS, INC.
a Florida corporation
 
By:
   
 
Name:
 
Title:
 
Dated: January ___, 2011



SUBSCRIBER
 
PURCHASE
PRICE AND
PRINCIPAL
AMOUNT
 
CLASS A
WARRANTS
 
CLASS B
WARRANTS
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax No.: 011-42-32323196
 
Taxpayer ID# (if applicable): __________________
 
__________________________________________
(Signature)
By:
           

 
 
26

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (B)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.


NEW GENERATION BIOFUELS
HOLDINGS, INC.
a Florida corporation
 
By:
   
 
Name:
 
Title:
 
Dated: January ___, 2011



SUBSCRIBER
 
PURCHASE
PRICE AND
PRINCIPAL
AMOUNT
 
CLASS A
WARRANTS
 
CLASS B
WARRANTS
Name of Subscriber:
 
______________________________________
 
Address: _______________________________
 
______________________________________
 
Fax No.: _______________________________
 
Taxpayer ID# (if applicable): ________________
 
______________________________________
(Signature)
By:
           

 
 
27

--------------------------------------------------------------------------------

 
 